                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

In re:
                                              )      Case No. 18-10514 (AIH)
                                              )
         Wilson Land Properties, LLC.         )      Chapter 11
                                              )
                               Debtor         )      Judge Arthur I. Harris


                          Objection of the United States Trustee to the
                  Disclosure Statement filed by Wilson Land Properties, LLC.

         Now comes Daniel M. McDermott, United States Trustee for Region 9, by and through

his undersigned counsel, and objects to the Debtor’s Disclosure Statement filed by debtor Wilson

Land Properties, LLC. because it does not containing adequate information as required by 11

U.S.C. §1125. In support of his objection, the United States trustee offers the following:

         1. Daniel M. McDermott is the United States Trustee for Region 9. Pursuant to 28

U.S.C. §586, the United States Trustee is statutorily obligated to monitor the administration of

cases commenced pursuant to the Bankruptcy Code, 11 U.S.C. § 101 et seq. Pursuant to 11

U.S.C. § 307, the United States Trustee has standing to be heard.

         2. On January 31, 2018, Wilson Land Properties, LLC. (“Debtor”) filed a voluntary

petition under chapter 11 of the Bankruptcy Code. Since the filing, the Debtor has remained in

possession of its assets.

         3.   Title 11 of the United States Code § 1125(b) requires the Bankruptcy Court to find

that the disclosure statement contains “adequate information” before a debtor is allowed to solicit

its Plan of Reorganization to its creditors. Section 1125(a)(1) defines the term “adequate

information” as meaning “information of a kind, and in sufficient detail . . . that would enable a




18-10514-aih       Doc 87     FILED 12/11/18      ENTERED 12/11/18 16:58:53          Page 1 of 5
hypothetical reasonable investor typical of holders of claims or interests of the relevant class to

make an informed judgment about the plan . . .”

       4. On November 7, 2018, Debtor filed the Debtor’s Disclosure Statement (“Disclosure

Statement”) along with a Plan of Reorganization (“Plan”). The United States Trustee asserts the

Disclosure Statement does not contain adequate information pursuant to 11 U.S.C. § 1125 for the

reasons stated below:

       a. Current Financial Information: The Disclosure Statement does not contain current

financial information. It makes reference on page one that the financial statements are attached,

but nothing is attached. At a minimum, the Disclosure Statement should include a summary of

the Debtor’s operating reports since the filing of the case.

       b. History of the Company: The Disclosure Statement contains a very brief statement

on the history of the Debtor and states that “Many properites titled in the name of Osborne or

related companies were transferred to” the Debtor since its inception. The Disclosure Statement

should contain a more information about the history of the Debtor, how the Debtor acquired the

properties, and when the properties were acquired or transferred.

       c. Allowance of Claims and Interests: The Disclosure Statement on page 3 discusses

Allowance of Claims and Interests and discusses in general terms a bar date for filing claims.

The Disclosure Statement, on page 5 under Means of Execution of the Plan discusses that once

properties are liquidated, any party having a secured or priority claim to the proceeds will file a

claim. It is unclear if Debtor will be requesting a bar date or how parties will be on notice to file

a claim. The Disclosure Statement should address in more detail the anticipated procedure for

allowance of claims.




18-10514-aih      Doc 87     FILED 12/11/18       ENTERED 12/11/18 16:58:53            Page 2 of 5
       d. Post Petition Operations/Liquidation Analysis: The Disclosure Statement states that

the Debtor has concluded it is no longer viable and a controlled liquidation is the best alternative

but fails to explain how it reached this conclusion. The Disclosure Statement fails to include a

liquidation analysis to allow creditors to determine if a liquidation in a chapter 7 is a better

alternative to a liquidating chapter 11 case. A mere statement that the Debtor believes creditors

will receive more under a plan than in a chapter 7 liquidation is insufficient.

       e. Current Status of Real Estate: The Disclosure Statement should include a chart

showing Debtor’s properties; the current status of each property; the value of the property and

how the value was determined; and identify the lien(s) on the property. Some of the properties

were sold during the chapter 11 and/or relief from stay was granted. At the time of the filing,

Debtor had over 50 properties. The Disclosure Statement is silent as to the number of properties

in the estate at this time. The Disclosure Statement should also identify which properties will be

listed for sale with a real estate broker and which properties the Debtor intends to liquidate via an

auction and the timing of the listings and auction.

       f.   Class Two Claims: Page 2 of the Disclosure Statement states that Class Two claims

are not impaired but on page 4 it states that Class Two Claims are Impaired as to time.

Clarification should be made regarding whether Class Two claims are impaired.

       g. Exhibits: The Disclosure Statement and Plan both make reference to Exhibits but no

Exhibits are attached to either the Disclosure Statement or the Plan. See Disclosure Statement,

page 1; Section VI., page 5; and Plan, Section 16 page 3.

       h. Disbursing Agent and Timing of Disbursements: The Disclosure Statement should

identify the individual or individuals who will be responsible for making disbursements to

creditors and the timing of the disbursements.




18-10514-aih      Doc 87      FILED 12/11/18       ENTERED 12/11/18 16:58:53             Page 3 of 5
       i. Insider and Avoidance Actions: The Disclosure Statement should contain more

information regarding insider actions including the amount of rents collected by Rick Osborne

and what actions will be taken if Rick Osborne has collected rents belonging to the Debtor.

       j. Plan: The Plan, on page 4, references a Class Five Convenience Class. If this is a

typographical error, it should be removed. Although this is a confirmation issue, the Plan states

in Section 5.3 on page 6 that “Confirmation of the Plan shall discharge the Debtor from any and

all claims, obligations, liabilities … accruing prior to the Confirmation Date…” Since this is a

liquidating case, this discharge provision is inconsistent with Section 1141(d)(4).

       WHEREFORE, the United States Trustee respectfully requests this Court to order the

Debtor to amend the Disclosure Statement to conform to the above stated objections or to deny

approval of the Disclosure Statement as not containing adequate information as required by 11

U.S.C. § 1125 and for such further relief as the Court deems appropriate.

                                                     Respectfully submitted,

                                                     Daniel M. McDermott
                                                     United States Trustee, Region 9


                                              by: /s/ Maria D. Giannirakis
                                                    Maria D. Giannirakis (#0038220)
                                                    Trial Attorney
                                                    Office of the United States Trustee
                                                    H.M. Metzenbaum U.S. Courthouse
                                                    201 Superior Avenue
                                                    Suite 441
                                                    Cleveland, Ohio 44114
                                                    Phone: 216-522-7800 ext. 222
                                                    Fax: 216-522-7193
                                                    maria.d.giannirakis@usdoj.gov




18-10514-aih      Doc 87     FILED 12/11/18       ENTERED 12/11/18 16:58:53           Page 4 of 5
                                    Certificate of Service

       I certify that on Decmeber 11, 2018, a true and correct copy of Objection to Disclosure
Statement was served: Via the Court’s Electronic Case Filing System on these entities and
individuals who are listed on the Court’s Electronic Mail Notice List:




      Gregory P. Amend        gamend@bdblaw.com, grichards@bdblaw.com
      Austin B. Barnes      abarnes@sandhu-law.com, bk1notice@sandhu-law.com
      Robert D. Barr     rbarr@koehler.law, rbarr@koehler.law
      Scott D. Fink     ecfndoh@weltman.com
      Glenn E. Forbes      bankruptcy@geflaw.net,
       gforbes@geflaw.net;r45233@notify.bestcase.com
      Matthew H. Matheney         mmatheney@bdblaw.com, bhajduk@bdblaw.com
      Kelly Neal     kelly.neal@bipc.com, donna.curcio@bipc.com
      Timothy P. Palmer       timothy.palmer@bipc.com, donna.curcio@bipc.com
      Michael J. Sikora     msikora@sikoralaw.com, aarasmith@sikoralaw.com
      Nathaniel R. Sinn      nsinn@bdblaw.com, grichards@bdblaw.com
      Andrew M. Tomko          atomko@sandhu-law.com, bk1notice@sandhu-law.com
      United States Trustee      (Registered address)@usdoj.gov
      Michael S. Tucker       mtucker@ulmer.com




18-10514-aih     Doc 87     FILED 12/11/18     ENTERED 12/11/18 16:58:53          Page 5 of 5
